Title: To George Washington from John Marshall, 7 July 1797
From: Marshall, John
To: Washington, George



Sir
Philadelphia July 7th [17]97

I have had the pleasure of receiving from Mr Pickering your letter to me inclosing others for France, intrusted to my care, to the delivery of which I shall be particularly attentive.
Receive Sir my warm & grateful acknowledgements for the polite &, allow me to add, friendly wishes which you express concerning myself as well as for the honor of being mentiond in your letters.
I expect to embark in the course of the next week in the Grace for Amsterdam there to join Genl Pinckney & thence to proceed, if we be permitted to proceed, to Paris. Mr Gerry, if he accepts the appointment, which is not yet certain, he having requested some short time for deliberation, will follow. Claypoles papers by the mail of today exhibit the case of Mr Blount. Opinions here are as various on this subject as on every other—not with respect to Mr Blount—all concur in giving him up, but with respect to the object of the scheme, the means of execution & the degree of crime or indiscretion attach’d to different foreign ministers. It is by some conjecturd that Mr Blount himself gave to the Spanish Minister the inteligence on which was founded his application to the Government of the United States. I remain Sir with the most respectful attachment Your Obedt Servt

J. Marshall

